Case 9:19-cv-80598-DMM Document 14 Entered on FLSD Docket 06/14/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                (West Palm Beach Division)

                      Case No.: 9:19-CV-80598-MIDDLEBROOKS/BRANNON


  ALLISON DANNEHOLD n/k/a ALLISON
  WEATHERSPOON, an individual,

         Plaintiff,
  v.

  VICTORIA J. MORTON, individually and
  VICTORIA J. MORTON, P.A., a Florida
  Professional Service Company,

       Defendants.
  _________________________________/

                            PLAINTIFF’S STATEMENT OF CLAIM

         Plaintiff, ALLISON DANNEHOLD, by and through her undersigned counsel,

  hereby provides her statement of claim, which does not include attorneys’ fees and

  costs incurred to date.

         1. Plaintiff was hired by Hartley & Morton March 2011. When Attorney Hartley

             retired the end of December 2016, she continued to work for Victoria J.

             Morton P.A. starting January 2017. Plaintiff resigned because Ms. Morton

             failed to pay her.

         2. Plaintiff’s FLSA claim:   Plaintiff is owed straight time in the amount of

             $9,850.00. She is owed liquidated damages in an equal amount for a total of

             $19,700.00. This amount is calculated as follows:




                                         Page 1 of 3
Case 9:19-cv-80598-DMM Document 14 Entered on FLSD Docket 06/14/2019 Page 2 of 3



              a. Week ending May 13, 2018: worked 40 hours at rate of $25 per hour.

                   Victoria J. Morton, P.A. paid $150.00 on June 28, 2018.       Owed

                   $850.00.

              b. Week ending May 20, 2018: worked 40 hours at rate of $25 per hour.

                   No amount paid. Owed $1,000.00

              c. Week ending May 27, 2018: worked 40 hours at rate of $25 per hour.

                   No amount paid. Owed $1,000.

              d. Week ending June 3, 2018: worked 40 hours at rate of $25 per hour.

                   No amount paid. Owed $1,000.

              e. Week ending June 10, 2018: worked 40 hours at rate of $25 per hour.

                   No amount paid. Owed $1,000.

              f. Week ending June 17, 2018: worked 40 hours at rate of $25 per hour.

                   No amount paid. Owed $1,000.

              g. Week ending June 24, 2018: worked 40 hours at rate of $25 per hour.

                   No amount paid. Owed $1,000.

              h. Week ending July 1, 2018: worked 40 hours at rate of $25 per hour.

                   No amount paid. Owed $1,000.

              i.   Week ending July 8, 2018: worked 32 hours at rate of $25 per hour.

                   No amount paid.    Owed $800. Plaintiff is also owed an additional

                   amount of $200 holiday pay under section 448.08, Fla. Stat., as this

                   amount was agreed upon and should have been paid to her for July 4,

                   2018.




                                        Page 2 of 3
Case 9:19-cv-80598-DMM Document 14 Entered on FLSD Docket 06/14/2019 Page 3 of 3



                  j.   Week ending July 14, 2018: worked 40 hours at rate of $25 per hour.

                       No amount paid. Owed $1,000.

         3. The calculation of wages is set forth above.             Defendants agreed to pay

             Plaintiff $25 per hour and did so for a period of time, but then began paying

             only sporadically and then stopped altogether.

         4. The wages are regular wages (not overtime).

         5. The dates are detailed in paragraph 2 and on the attached timesheets.

                                      Respectfully Submitted,

                                      /s Robyn S. Hankins
                                      Robyn S. Hankins
                                      Florida Bar No. 0008699
                                      ROBYN S. HANKINS, P.L.
                                      4600 Military Trail, Suite 217
                                      Jupiter, FL 33458
                                      Telephone: (561) 721-3890
                                      Facsimile: (561) 721-3889
                                      robyn@hankins-law.com




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 14, 2019, I served the foregoing document via

  CM/ECF email service to the email designated by Defendants for counsel of record,

  Victoria   J.    Morton,    Esq.,   6864    Hendry       Drive,   Lake   Worth,   FL   33463:

  Victoria@vjmlegal.com.



                                      s/ Robyn S. Hankins
                                      Robyn S. Hankins




                                             Page 3 of 3
